DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Response to Amendment

The Amendments filed 01/12/2022 responsive to the Office Action filed 07/14/2021 and the Advisory action filed 10/22/2021 has been entered. Claims 1, 2, 7, 10, 14 and 17 have been amended. Claim 1 was previously withdrawn. Claims 1-17 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 8-12 filed 01/12/2022, with respect to the rejection of the claim 2 under 103 have been fully considered but are moot because the arguments are directed to the amendment and the new ground of rejection does not rely on Fouche applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842) and Dai et al. (CN 103433982) (All of record).
Claims 7 and 14 have been amended to address the indefiniteness. Thus, the rejection of claims 7 and 14 under 112(b) have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 10 and 17 under 112(b) in Amendments page 7 are moot because the claims 10 and 17 have been amended to address the indefiniteness. Thus, the rejection of claims 10 and 17 under 112(b) have been withdrawn.

Claim Objections

Claims 7, 10, 14, 16 and 17 are objected to because of the following informalities:  
In claims 7 and 14, lines 2-3 of each, the applicant has been advised to replace “one Veneer A” with – the one Veneer A --,
In claims 10 and 17, the applicant does not use the proper manner of making amendments. In MPEP 714, in the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered), and the text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. In this case, although the claims have been amended, the status of claims is not indicated properly and the deleted matter with strike-through is not shown.
In claim 16, lines 2-3, the applicant has been advised to replace “water soluble urea-formaldehyde resin” with – the water soluble urea-formaldehyde resin --;
In claim 17, line 3, the applicant has been advised to replace “polyurethane” with – the polyurethane --.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 8 recite the limitations “the water soluble phenolic resin glue” and “the mixed liquid of the water soluble phenolic resin glue and the nitrile rubber emulsion” in claim 3 (lines 3-5) and claim 8 (lines 2-4). There are insufficient antecedent basis for these limitations in the claims.
The remaining dependent claims 4-7 and 15-17 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842_Machine Translation) and Dai et al. (CN 103433982_Machine Translation) (All of record).

With respect to claim 2, Churchland teaches a manufacturing method of the reconstituted wood panel with natural wood grain, comprising the following steps:
a. peeling or slicing the logs to obtain a Veneer A with a thickness of 5-20 mm (“The wood strands may consist of straight wood strands having a first average cross-
c. coating said Veneer A with the adhesive (“the curable assemblies comprise a wood material coated with an adhesive.”, Co 4 li 14-15); and
d. continuing hot pressing Veneer A up and down in a vertical direction to reduce the thickness, and improve the density of the Veneer A; and then maintaining the pressure and temperature to make the adhesive on the Veneer A being completely cured, and then obtaining the reconstituted wood panel with natural wood grain, which has stable properties (“The curable assemblies to be subjected to the treatment of the invention desirably comprise wood materials which can be subjected simultaneously to pressure and microwave energy to form cured, consolidated products”, Co 4 li 4-8; “The curable assemblies are subjected to the microwave treatment for a time period suitable to heat them to a selected temperature to initiate cure of the resin. This is accomplished by continuously moving the curable assemblies past the microwave source at a suitable linear speed … The cure of an assembly may be completed, if desired, after the assembly leaves the microwave area.”, Co 5 li 37-43, 50-52; “microwave heating in the press may be supplemented by heating the press belts conventionally, e.g., by heating platens over which the belts may run”, Co 5 li 53-55; “the adhesive bonding agent is 

Churchland differs from the claim in that Churchland teaches coating with adhesive (Co 4 li 14-15) and further teaches that the moisture content of the wood materials prior to treatment by the process of the invention generally will broadly range from about 5-20% by weight (Co 4 li 28-30), but is silent to drying and impregnating with adhesive.
In the same field of endeavor, a method of manufacturing an impregnated compressed veneer reinforced veneer laminated lumber, Changtong teaches that after peeling the fast growing poplar section to obtain a veneer, the veneer is dried to a moisture content of 6-10%, and then impregnated with resin glue (Pa [0012]-[0014]) before hot-pressing the assembled veneer (Pa [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Churchland with the teachings of Changtong such that the one would perform drying the peeled veneer before impregnation for the purpose of obtaining the desired moisture content, and perform impregnating the dried veneer with adhesive for the purpose of manufacturing an impregnated compressed veneer reinforced veneer laminated lumber.

Churchland differs from the claim in that Churchland teaches the hot pressing between two belts in the vertical direction, but is silent to lateral pressing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Churchland with the teachings of Dai such that the one would perform lateral pressing the impregnated veneer in order to improve the mechanical properties of the product.

The combination does not mention any splits to be repaired while the impregnated veneer is pressed. However, none of references teach away existence of splits in the veneer, and the Churchland’s hot pressing makes the curable assembly to form a cured, consolidated product having a desired density (Co 4 li 4-8 and Co 6 li 32), and Dia’s lateral pressing makes the laminates/blanks assembled and improves the mechanical properties (Pa [0037]). Thus, one would appreciate that the pressing processes would make the splits in the veneer closed or mostly close (since the applied pressure is able to make the laminates assembled). Alternatively, one would have found it obvious to apply a pressure to the veneer to repair the splits in order to obtain a consolidated product having a desired density and an improved mechanical properties.

With respect to claim 3, Changtong as applied in the combination regarding claim 2 above teaches that the drying in step b is to control the moisture content of the veneer to 6-10% (Pa [0013]) which overlaps the claimed range of moisture content. In 
Furthermore, Churchland as applied to claim 2 above further teaches that in step c, the said adhesive is one of the water soluble phenolic resin glue and water soluble urea-formaldehyde resin glue (Co 4 li 57-59) and Changtong also teaches using the same adhesives (Pa [0014]), and Dai as applied in the combination regarding claim 2 above further teaches using polyurethane glue as an adhesive (Pa [0021]).

With respect to claims 6 and 13, Churchland as applied to claims 2 and 3 above further teaches that in step d, the method of constant mold width and the method of constant mold thickness is employed when pressing the impregnated veneer (“a press chamber defined by the two belt surfaces and by two side walls”, Co 2 li 43-45).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842 _Machine Translation) and Dai et al. (CN 103433982 _Machine Translation) as applied to claims 2 and 3 above, and further in view of Jin et al. (WO 2009/056008_Machine Translation) and Nakanishi (JP 2012/196898_Machine Translation) (All or record).

With respect to claims 4 and 11, Changtong as applied in the combination regarding claims 2 and 3 above teaches that the drying in step b is to control the moisture content of the veneer to 6-10% (Pa [0013]) which overlaps the claimed range 
In the same field of endeavor, a method for manufacturing laminated bamboo strips lumber, Jin teaches that the method includes after collecting and processing of bamboo slices, they are dried to a moisture content of 6-15% in a mesh belt or roller dryer at a temperature of 80-120° C.
One would have found it obvious to dry the veneer at a temperature of 80-120° C. for the purpose of control the desired moisture content in the veneer.
Furthermore, in the same field of endeavor, a continuous veneer sheet pasting device, Nakanishi teaches that the sheets coated with the adhesive on the overlapping surface with the veneer is passed through a drying furnace 30 for evaporating the water content of the adhesive (Pa [0005] and Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Nakanishi and provide the drying furnace in a forward of Churchland’s continuous pressing so that the veneer being conveyed on the belt would be continuously dried in the drying furnace at a temperature of 80-120° C in order to obtained the desired moisture content before impregnating and pressing.
Even if the combination is silent to a drying time, one would have found it obvious to select the optimum drying time through routine experimentations by adjusting the moving speed in order to obtain the desired moisture content within the drying furnace. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842 _Machine Translation) and Dai et al. (CN 103433982 _Machine Translation) as applied to claims 2 and 3 above, and further in view of Detlefsen (Adhesion Science and Engineering, 2002_Chap 20) and Kaise et al. (JP 2007/038533_Machine Translation) (All of record).

With respect to claims 5 and 12, Churchland as applied to claims 2 and 3 above teaches using the water soluble phenolic resin glue and water soluble urea-formaldehyde resin glue (Co 4 li 57-59), and Dai as applied in the combination regarding claim 2 above teaches using polyurethane glue as an adhesive (Pa [0021]), but the combination is silent to using the mixed liquid of water soluble phenolic resin and nitrile rubber emulsion, the nitrile rubber emulsion accounts for 5-15% by weight of water soluble phenolic resin in which the solids content is 45%.
Detlefsen related to phenolic resin. Detlefsen teaches that structural adhesives based on nitrile rubber-phenolic (NRP) show exceptional bond strength and resistance to high temperature effects in both structural and non-structural application (pp 929 li 23-25) and good bonding is obtained on metals, plastics, rubber, wood, glass, and ceramic (pp 930 li 6-7).

Furthermore, Kaise relates to a rubber metal laminate capable of improving the adhesion (Pg 2 line 25), and teaches that an adhesive consisting of two types of phenolic resin and unvulcanized NBR comprises 10 to 1000 parts by weight of a resol type phenol resin (one would appreciate that the resol type phenolic resin is water soluble.) and 30 to 3000 parts by weight of unvulcanized NBR, and uncured NBR includes commercially available very high nitrile content (nitrile content 43% or more) (pg 3, Adhesive layer). 
One would have found it obvious to substitute Kaise’s nitrile rubber-phenolic (NRP) adhesive for Detlefsen’s or use the composition of Kaise in the Detlefsen’s NRP adhesive for the purpose of enhancing the adhesiveness. Since Kaise provide the ratio of a resol type phenol resin and unvulcanized NBR being 3-300 wt.% which overlaps the claimed ratio, and the preferable high nitrile content in unvulcanized NBR overlaps the claimed content as well, a prima facie case of obviousness exists. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842_Machine Translation) and Dai et al. (CN 103433982_Machine Translation) (All of record) as applied to claims 2 and 3 above, and further in view of Tamogami et al. (US 2019/0009427).

With respect to claims 7 and 14, Churchland as applied to claims 2 and 3 above further teaches that step d further comprises placing one Veneer A in a mold frame, a pressure is used to compress the one Veneer A by two-sides or one-side lateral pressuring until the width of the one Veneer A is equal to a width of the mold frame; pressing by a hot presser to reduce the thickness of the one Veneer A (“a press chamber defined by the two belt surfaces and by two side walls”, Co 2 li 43-45), but does not specifically teach that pressing to reduce the thickness of the one Veneer A to a thickness of the frame mold.
In the same field of endeavor, a method of producing a wood-based material, Tamogami teaches that a wood-based material comprises the aqueous bonding composition and a wood-based element (Pa [0021]), and wood-based materials (for example, plywoods (veneer board, etc.), particle boards, fiber boards (medium density fiberboard: MDF, etc.), and laminated woods) are generally produced by applying or spraying an adhesive etc. onto wood-based elements (raw materials) (for example, various sizes of fibers, small pieces, and veneers obtainable by finely dividing woods or herbaceous plants), followed by molding the wood-based elements through pressurizing and heating, such that stabilities of the strength and the size are enhanced and thus defects peculiar to woods are removed while utilizing advantages of the woods (Pa [0003] and [0100]-[0102]). That is, Tamogami teaches applying or spraying an adhesive 
One would have found it obvious to substitute one veneer for the assemblies and perform lateral pressing and hot pressing one veneer in the mold for the purpose of producing a laminated wood board having enhanced stabilities of the strength and the size and reduced defects. In this modification, the pressing would reduce the thickness of the veneer to a thickness of the frame mold.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842 _Machine Translation) and Dai et al. (CN 103433982_Machine Translation) as applied to claims 2 and 3 above, and further in view of Jin et al. (WO 2009/056008_Machine Translation) (All of record).

With respect to claims 8 and 15, Churchland as applied to claims 2 and 3 above further teaches that in step c, the said adhesive is the water soluble phenolic resin (Co 4 li 57-58) and in step d, when performing hot pressing, the temperature of the press plate surface is controlled to 100-170° C. (Co 5 li 46) and the vertical pressure acting on the panel is 400 psi (28 kg/cm2) or more (Co 6 li 35). In case of the temperature, the temperature taught by Churchland overlaps the claimed temperature, thus in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

One would have found it obvious to perform the pressure immersion treatment under a pressure at 0.4-1.5 MPa for the purpose of impregnation of the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Changtong as applied to claim 2 teaches a secondary drying step between step c and d, specifically: drying the impregnated Veneer A to a moisture content of 6-12% (Pa [0014]), but does not specifically teach the claimed drying temperature. 
In the same field of endeavor, a method for manufacturing laminated bamboo strips lumber, Jin teaches that the method includes after collecting and processing of bamboo slices, they are dried to a moisture content of 6-15% in a mesh belt or roller dryer at a temperature of 80-120° C.
One would have found it obvious to dry the veneer at the temperature range taught by Jin for the purpose of control the desired moisture content in the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 9 and 16, Churchland as applied to claims 2 and 3 above further teaches that in step c, the said adhesive is the water soluble urea-formaldehyde resin (Co 4 li 59) and in step d, when performing hot pressing, the temperature of the press plate surface is controlled to 100-170° C. (Co 5 li 46). The 

Changtong as applied to claim 2 teaches a secondary drying step between step c and d, specifically: drying the impregnated Veneer A to a moisture content of 6-12% (Pa [0014]), but does not specifically teach the claimed drying temperature. 
In the same field of endeavor, a method for manufacturing laminated bamboo strips lumber, Jin teaches that the method includes after collecting and processing of bamboo slices, they are dried to a moisture content of 6 to 15%, and the bamboo drying treatment equipment adopts a kiln-type drying room at a temperature of 40 to 70 ° C (Pa [0012]).
One would have found it obvious to dry the veneer at the temperature range taught by Jin for the purpose of control the desired moisture content in the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842 _Machine Translation) and Dai et al. (CN 103433982_Machine Translation) as applied to claims 2 and 3 above, and further in view of Boitouzet et al. (US 2018/0370071) (All of record).

With respect to claims 10 and 17, Changtong as applied in the combination regarding claims 2 and 3 teaches drying the veneer to a moisture content of 6-10%, and then impregnated with resin glue (Pa [0012]-[0014]). Dai as applied in the combination regarding claims 2 and 3 teaches using polyurethane as the adhesive in step c (Pa [0021]), and further teaches that the pressure immersion treatment is performed under a pressure at 0.4-1.5 MPa (Pa [0016]) and cold pressing with a lateral pressing (Pa [0019]). Churchland as applied to claims 2 and 3 teaches curing the impregnated veneer after impregnation with the method of constant mold width and the method of constant mold thickness (“a press chamber defined by the two belt surfaces and by two side walls”, Co 2 li 43-45) and inherently taking out the panel. However, the combination does not specifically teach that pre-treatment of said Veneer A is conducted before impregnating polyurethane, and the said pre-treatment comprises (1) immersing said Veneer A in alkaline water; and (2) rinsing after cooking, and dredging the pores of said Veneer A by a vacuum suction method before drying and pressure impregnation.
In the same field of endeavor, a process for treating wood, Boitouzet teaches that the wood composite is able to be obtained by this treatment of which the native architecture has been substantially and advantageously preserved (Pa [0001]), and the process comprises (1) soaking the structure of lignocellulosic material with at least one organic fluid to dissolve the lignin present in the material; (2) washing the structure resulting from step (1) with at least one organic fluid so as to discharge the dissolved lignin resulting from the soaking step (1), so as to produce a partially delignified structure; (3) filling the partially delignified structure resulting from the washing step (2) with at least one filling compound, so as to produce a filled partially delignified structure; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Boitouzet and perform the pretreatment of wood veneer-soaking the veneer in the alkaline aqueous mixture and washing under a vacuum before impregnating the veneer with polyurethane in order to preserve native architecture of wood. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742